DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 11/413323, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claims fail to have support in the earlier-filed application. More specifically, not all the requirements for priority under §120 have been met in each parent application, and each application was actually co-pending only with its immediate parent.  The result is that, 14/833938 improperly claimed benefit of 11/413323 because there was no co-pendency.  Application 14/833938 was filed in 2015, many years after 11/413323 issued as a patent in 2010.Thus the effective filing date of claims 1-12 in the present application appears to be August 24, 2015. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).
A review of the ADS in the parent applications reveals that each of 16/121192, 15/060443, 14/833938, 14/263826, 14/097541, 13/939364, 13/754765, and 13/353269, omit some of the parent chain of applications in their priority claims.  If desired this may be corrected via reissue procedures.  In addition 14/097541, 13/939364, 13/754765, 13/353269 and 12/772932 each contain direct claims to the provisional applications which are not co-pending with each of these applications.  
Finally, 17/036839 identifies the date of issue of 14/263826 incorrectly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richmond (US Patent 8,118,618).
In regard to claim 7, Richmond discloses an apparatus for testing integrated circuits of devices [Col. 15, lines 23 – 24], comprising: at least one frame (12) [Col. 11, line 9; Col. 15, line 24]; a holder (130) for a device (76) [Fig. 7; Col. 15, lines 24 – 25;  Col. 21, line 5], secured to the frame; a contactor support structure (80) held by the frame [Fig. 4; Col. 7 lines 11 – 12; Col. 15, lines 24 – 25; Col. 19, lines 50 - 54]; a plurality of terminals (68) [Fig. 4; “pins”; Col. 19, line 36], held by the contactor support structure [Col. 15, lines 25 – 26], for contacting respective contacts (74) of a device (76) [Fig. 4; Col. 15, lines 28 – 30; Col. 19, lines 45 - 46]; at least first and second interfaces (92), on the contactor support structure [Figs. 4, 5 & 7; Col. 20, lines 21 – 23], each having at least one row of contacts (58) [Figs. 4 & 5] for contacting a respective terminal (86) of a connector (46)(90)[Fig. 4], the row of contacts of the second interface being between the row of contacts of the first interface and the terminals held by the contactor support structure [Col. 2, lines 2 – 15;  in Fig. 7], the terminals 68 in contactor substrate 62 are not shown, but it is clear that a second of the plural interfaces 92 is between a first interface and the terminals on the contactor support structure]; and a plurality of conductors (60), held by the contactor support structure (80), connecting the contacts (56) of the interfaces (92) and the terminals (68) on the contactor support structure to one another [Fig. 4]; a plurality of terminals held by the contactor support structure, the holder and contactor support structure being movable relative to one another so that each one of the terminals releasably make contact with a respective contact of the device [Col. 15, lines 26 – 30]; a power source [Col. 15, line 30]; a power electrical path connecting the power source to a power terminal of the terminals held by the support structure [Col. 15, lines 30 – 32]; a signal source [Col. 15, lines 32 – 33]; and a plurality of signal electrical paths, each connecting the signal source to a respective signal terminal of the terminals held by the support structure [Col. 15, lines 33 - 35].
With regard to claim 8, Richmond further includes at least a third of said interfaces, wherein the row of contacts of the second interface is between the row of contacts of the first interface and the terminals held by the contactor support structure (see Col. 2, lines 2 – 15; in Fig. 7). 
With regard to claim 9, Richmond also discloses the contactor support structure (80) having two threaded openings (94) at opposing ends of each interface (92) [Figs. 4 & 5], for securing the respective connectors (46) (90) to the contactor support structure [Col. 20, lines 8 – 13].
In regard to claim 1, Richmond discloses an apparatus for testing integrated circuits of devices [Col. 15, lines 23 – 24], comprising: at least one frame (12); a holder (130) for a device, secured to the frame; a contactor support structure (80) held by the frame (12); a plurality of terminals (68: see fig. 4), held by the contactor support structure, for contacting respective contacts of a device; at least first and second interfaces (92), on the contactor support structure [Col. 2, lines 2 – 15; see Fig. 7], each having at least one row of contacts for contacting a respective terminal of a connector, the rows of the contacts (58) [Figs. 4 & 5] of the interfaces being at an angle between 0° and 180° relative to one another; and a plurality of conductors (60), held by the contactor support structure, connecting the contacts of the interfaces (92) and the terminals (68) on the contactor support structure to one another, the holder and contactor support structure being movable relative to one another so that each one of the terminals (60) releasably makes contact with a respective contact of the device; a power source [Col. 15, line 30]; a power electrical path connecting the power source to a power terminal of the terminals held by the support structure (80); a signal source [Col. 15, lines 30 – 32]; and a plurality of signal electrical paths, each connecting the signal source to a respective signal terminal of the terminals held by the support structure [Col. 15, lines 33 - 35].
In regard to claim 2, Richmond discloses the angle is substantially 90° (fig. 4). 
In regard to claim 3, Richmond discloses at least a third of said interfaces, wherein the row of contacts of the third interface is between the row of contacts (see figs. 4-6: Col. 21, lines 21-35) the first interface and the terminals held by the contactor support structure.
In regard to claim 4, Richmond discloses the rows of contacts of the first and third interfaces are substantially parallel to one another (figs. 4-6: Col. 21, lines 21-35). 
In regard to claim 5, Richmond discloses the contactor support structure (80) has two threaded openings (94) at opposing ends of each interface, for securing the respective connectors to the contactor support structure.
In regard to claim 6, Richmond discloses the contactor support structure (60) includes a distribution substrate and a circular contactor substrate (62) secured to the distribution substrate, the terminals held by the contactor support structure being held by the contactor substrate and the contacts on the contactor support structure being on the distribution substrate.
In regard to claim 10, Richmond discloses at least one frame (12) [Col. 11, line 9; Col. 15, line 24]; a holder (130) for a device (76) [Fig. 7; Col. 15, lines 24 – 25; Col. 21, line 5], secured to the frame; a contactor support structure (80) held by the frame; a plurality of terminals (68), held by the contactor support structure within an inner area of the contactor support structure, for contacting respective contacts of a device (76) under test; a plurality of interfaces on the contactor support structure [Figs. 4, 5 & 7; Col. 20, lines 21 – 23], each interface having at least one row of contacts (58) [Figs. 4 & 5] for contacting a respective terminal (86) of a connector(46)(90)[Fig. 4] , a combined length of the rows being more than a length of a periphery of the inner area; and a plurality of conductors (60), held by the contactor support structure [Col. 2, lines 2 – 15; in Fig. 7], connecting the contacts of the interfaces and the terminals on the contactor support structure [Col. 2, lines 2-15;  in Fig. 7] to one another; a plurality of terminals (68) held by the support structure, the holder and support structure being movable relative to one another so that each one of the terminals releasably makes contact with a respective contact; a power source [Col. 15, line 30]; a power electrical path connecting the power source to a power terminal of the terminals held by the contactor support structure [Col. 15, lines 30-32]; a signal source [Col. 15, lines 30-32]; and a plurality of signal electrical paths, each connecting the signal source to a respective signal terminal of the terminals held by the contactor support structure [Col. 15, lines 33-35].
In regard to claim 11, Richmond discloses the rows of the contacts of the interfaces being at an angle between 0° and 180° relative to one another (see fig. 4).
In regard to claim 12, Richmond discloses a row of contacts of a first of the interfaces being between a row of contacts of a second of the interfaces (see figs, 4-6: Col. 21, lines 21-35). 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      11/21/2022